



Exhibit 10.2


Please note that because we are a French company, the full text of the plan
included in this Exhibit has been translated from French. In the case of any
discrepancy between this version and the French version, the French version will
prevail.























--------------------------------------------------------------------------------

CRITEO
AMENDED AND RESTATED 2015 TIME-BASED FREE SHARE PLAN
RESTRICTED STOCK UNITS

--------------------------------------------------------------------------------







Adopted by the Board of Directors on June 28, 2016






--------------------------------------------------------------------------------







TABLE OF CONTENTS
1.
 
IMPLEMENTATION OF THE FREE SHARE PLAN
 
2
 
 
 
 
 
2.
 
DEFINITIONS
 
2
 
 
 
 
 
3.
 
PURPOSE
 
4
 
 
 
 
 
4.
 
BENEFICIARIES: ELIGIBLE EMPLOYEES
 
4
 
 
 
 
 
5.
 
NOTICE OF THE ALLOCATION OF THE FREE SHARES
 
4
 
 
 
 
 
6.
 
VESTING PERIOD
 
4
 
 
 
 
 
7.
 
HOLDING PERIOD
 
7
 
 
 
 
 
8.
 
CHARACTERISITCS OF THE FREE SHARES
 
8
 
 
 
 
 
9.
 
DELIVERY AND HOLDING OF THE FREE SHARES
 
8
 
 
 
 
 
10.
 
SHARES SUBJECT TO PLAN; INDIVIDUAL LIMITATIONS
 
8
 
 
 
 
 
11.
 
INTERMEDIARY OPERATIONS
 
9
 
 
 
 
 
12.
 
ADJUSTMENT
 
9
 
 
 
 
 
13.
 
AMENDEMENT OT THE 2015 TIME-BASED PLAN
 
9
 
 
 
 
 
14.
 
TAX AND SOCIAL RULES
 
10
 
 
 
 
 
15.
 
MISSCELLANEOUS
 
10









--------------------------------------------------------------------------------






1.
Implementation of the free share plan

On July 30, 2015, the Board of Directors adopted the Original 2015 Time-Based
Plan, stating the conditions and criteria for the allocation of free shares of
Criteo, a French société anonyme whose registered office is located 32, rue
Blanche, 75009 Paris, France, whose identification number is 484 786 249 R.C.S.
Paris (hereafter referred to as the “Company”) to the benefit of employees,
certain categories of such employees, and/or corporate officers who meet the
conditions set forth by Article L. 225-197-1 II of the French Commercial Code of
the Company or any company or economic interest group in which the Company
holds, directly or indirectly, 10% or more of the share capital and voting
rights at the date of allocation of said shares. The Original 2015 Time-Based
Plan was subsequently approved by the combined (ordinary and extraordinary)
shareholders’ meeting of the Company which also granted authority to the Board
of Directors to allocate free shares under the Original 2015 Time-Based Plan. On
February 25, 2016 the Board of Directors adopted this amended and restated
version of the Original 2015 Time-Based Plan (hereinafter, and as it may be
amended from time to time in accordance with the provisions hereof, and in
particular by the Board of Directors on April 7, 2016 (provided that the
amendment to the fungible share ratio in Section 10.1 did not become effective
until it was approved by the shareholders of the Company on June 29, 2016) and
on June 28, 2016, the “2015 Time-Based Plan”).


2.
Definitions

Under the present 2015 Time-Based Plan, the following terms and expressions
starting with a capital letter shall have the following meaning and may be used
indifferently in the singular or in the plural form:
"Acquisition Date"
refers to the date when the Free Shares have been definitely acquired by the
relevant Beneficiary;
"Agreed Leave"
refers to any leave of absence of more than three months having received a prior
approval from the Company or requiring no prior approval under U.S. laws. Agreed
Leaves shall include leaves for illnesses, military leave, and any other
personal leave or conditions about which the employee has advance knowledge.
Agreed Leave shall not include any absence considered as effective working time,
such as maternity leave, of whatever duration, which shall not automatically
result in a termination of the employment relationship between the Beneficiary
and the Company or the Group.
"Allocation"
refers to the decision of the Board of Directors to allocate Free Shares to a
given Beneficiary. This Allocation constitutes a right to be granted Free Shares
at the end of the Vesting Period subject to compliance with the conditions and
criteria set forth by the present 2015 Time-Based Plan;
"Allocation Date"
refers to the date when the Board of Directors decided to allocate Free Shares
under the 2015 Time-Based Plan;
"Allocation Letter"
refers to the notice, substantially in the form set forth in Exhibit 1, which
informs a given Beneficiary of the Allocation of Free Shares, as stated in
Article 5 of the 2015 Time-Based Plan;
"Beneficiaries"
refers to the person(s) for whose benefit the Board of Directors decided an
Allocation of Free Shares as well as, as the case may be, his or her heirs;
“Board of Directors”
refers to the Company’s board of directors;
"Bylaws"
refers to the Company’s bylaws in force at the date referred to;



2

--------------------------------------------------------------------------------





“Change in Control”
refers to (i) a merger (fusion) of the Company with or into another corporation,
other than to another corporation, entity or person in which the holders of at
least a majority of the voting rights and share capital of the Company
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding in the continuing entity or by being converted
into shares of voting rights and share capital of the surviving entity) a
majority of the total voting rights and share capital of the Company (or the
surviving entity) outstanding immediately after such transaction (an “Excluded
Entity”), or (ii) the sale (vente) or other form of transfer by one or several
shareholders of the Company to any person or group of persons of a number of
ordinary shares of the Company such that the transferee(s) shall own a majority
of the voting rights and share capital of the Company, or (iii) the sale, lease
or other disposition, in a single transaction or in a series of related
transactions, of all or substantially all of the assets of the Company other
than to (1) a corporation or other entity of which at least a majority of its
combined voting rights and share capital is owned directly or indirectly by the
Company or (2) an Excluded Entity.
"Disability"
refers to the disability of a Beneficiary corresponding to the second or third
of the categories provided by Article L. 341-4 of the French Social Security
Code;
"Free Shares"
refers to the shares which will be allocated to a Beneficiary in accordance with
the 2015 Time-Based Plan, and issued or which will be issued by the Company (and
reflected in its current share capital) as of the applicable Acquisition Date;
"Group"
refers to the Company and to all the companies and groups affiliated to the
Company within in the meaning of Article L. 225-197-2 of the French Commercial
Code;
"Holding Period"
refers to the period, if any, starting on the Acquisition Date, during which a
Beneficiary may not transfer or pledge his or her Free Shares, by any means, or
convert them into the bearer form; it being specified that the total duration of
both the Vesting Period and the Holding Period may in no event be less than two
years as from the Allocation Date pursuant to applicable French law;
“Original 2015 Time-Based Plan”
refers to the version of the 2015 Time-Based Plan that was adopted by the Board
of Directors on July 30, 2015 and approved by the combined (ordinary and
extraordinary) shareholders’ meeting of the Company on October 23, 2015;
"Presence"
refers to the presence of the Beneficiary in his or her capacity as employee
and/or corporate officer of the Company or of any of the companies of the Group;
"Regulated Market"
refers to a regulated market in the meaning of Article L. 421-1 of the French
monetary and financial code (code monétaire et financier) the list of which is
established and up-dated by the French Minister in charge of the economy upon
proposal from the AMF. It is noted that this list does not include the Nasdaq
Stock Market on the date of adoption of the 2015 Time-Based Plan by the Board of
Directors;
"Trading Day"
refers to the working days when the Nasdaq Stock Market proceeds to the listing
of shares on the Nasdaq Stock Market other than days when the listing ends prior
to the usual closing hour;
"Vesting Period"
refers to the minimum one year period starting on the Allocation Date and ending
on the Acquisition Date, being specified that the Board of Directors may decide
to extend this period for all or part of the Free Shares and/or provide for
vesting in tranches, as stated in the corresponding Allocation Letter;
“Working Day”
refers to any day on which legal business can be conducted within the Company,
i.e. every Monday, Tuesday, Wednesday, Thursday and Friday, as long as it is not
a public holiday.



3.
Purpose

The 2015 Time-Based Plan sets forth the conditions and criteria for the
allocation of Free Shares under the 2015 Time-Based Plan, pursuant to Articles
L. 225-197-1 et seq. of the French Commercial Code and to the authorization
granted by the shareholders’ meeting of the Company dated October 23, 2015.
The purposes of the 2015 Time-Based Plan are:


3

--------------------------------------------------------------------------------





•
to attract and retain the best available personnel for positions of substantial
responsibility;

•
to provide additional incentive to Beneficiaries; and

•
to promote the success of the Company's business.



4.
Beneficiaries: Eligible Employees

Pursuant to the authorization of the shareholders’ general meeting dated October
23, 2015, the Board of Directors of the Company will approve the list of
Beneficiaries among employees of the Group, together with the indication of the
number of Free Shares allocated to each of them.


5.
Notice of the Allocation of the Free Shares

The notice of the Allocation of Free Shares to each Beneficiary shall be made
pursuant to an Allocation Letter made available to the Beneficiary together with
a copy of the present 2015 Time-Based Plan, indicating the number of Free Shares
allocated to the Beneficiary, the Vesting Period and the Holding Period, if any.
The Beneficiary shall acknowledge receipt of the Allocation documentation
comprised of the Allocation Letter and of the 2015 Time-Based Plan by accepting
online his or her documentation by means of the tool made available by the
Company and by sending signed copies of the Allocation Letter within 90 days
from the date of notification by the Company of the availability on line of the
Allocation documentation, the documents being deemed to be received on the date
of the electronic delivery, in the absence of which the Allocation shall be null
and void for this Beneficiary.


6.
Vesting Period

6.1.    Principle
(a)    The Free Shares allocated under the 2015 Time-Based Plan shall be
definitively acquired by the Beneficiaries at the end of the Vesting Period,
subject, except as set forth in Article 6.1(b), to the continued Presence of the
Beneficiary during the Vesting Period, in the absence of which he or she will
not be entitled to acquire Free Shares on the date when this condition is no
longer met.
Should the Beneficiary be at the same time an employee and an officer of the
same company or of two companies of the Group, the loss of one of these
capacities shall not result in the loss of the right to acquire the Free Shares
allocated under the 2015 Time-Based Plan at the end of the Vesting Period.
Pursuant to Article L. 225-197-3 of the French Commercial Code, the
Beneficiaries hold a claim against the Company which is personal and may not be
transferred until the end of the Vesting Period.
During the Vesting Period, the Beneficiaries will not own the Free Shares and
will not be shareholders of the Company. As a consequence, they will not hold
any rights attached to the ordinary shares of the Company.
(b)    Unless otherwise determined by the Board of Directors at the time of the
grant if the Beneficiary ceases to be an employee or officer of the Group more
than one year after the Allocation Date but prior to (i) the Acquisition Date or
(ii) in the case of an Allocation that vests in tranches, the vesting date of
the first tranche of the Allocation (such date in either (i) or (ii), the “First
Vesting Date”), then the Beneficiary shall definitively acquire, on the First
Vesting Date, a number of Free Shares that is equal to the pro rata portion
(measured by the ratio of the (A) total number of calendar days elapsed from the
Allocation Date of the relevant Free Shares (included) to the date when the
Beneficiary ceases to be an employee or officer of the Group (excluded) to (B)
the total number of calendar days between the Allocation Date included and the
First Vesting Date (included)) of the number of Free Shares that the Beneficiary
would have definitively acquired on the First Vesting Date, had the continued
Presence condition set forth in Article 6.1(a) been satisfied on such date
(rounded down to the nearest whole number). For instance, if the Beneficiary
ceases to be an employee or officer of the Group the day following the first
anniversary of the Allocation Date of his Free Shares and 50% of such Free
Shares vest upon the second anniversary thereof, he shall definitely acquire on
such second anniversary date 25% (i.e., 365/730 * 50% ) of his Free Shares, with
the balance being automatically forfeited.
For the avoidance of doubt, this Article 6.1(b) shall apply only for Allocations
where the First Vesting Date is more than one year after the Allocation Date.


(c)    In addition to any other powers set forth in the 2015 Time-Based Plan and
subject to the provisions of the 2015 Time-Based Plan, the Board of Directors
shall have the full and final power and authority, in its discretion, to
determine the terms, conditions and restrictions applicable to each Allocation
(which need not be identical) and any Free Shares acquired pursuant


4

--------------------------------------------------------------------------------





thereto. Further, the Board of Directors shall have the full and final power and
authority, in its discretion, to determine whether, to what extent, and under
what circumstances an Allocation may be settled, cancelled, forfeited,
exchanged, or surrendered.
Notwithstanding Articles 6.5, 6.6 and 6.7 of the 2015 Time-Based Plan, the Board
of Directors shall not accelerate or shorten the minimum Vesting Period of one
year. For clarity, there shall be no automatic acceleration of vesting with
respect to an Allocation under the present 2015 Time-Based Plan solely based on
a change in control of the Company.
6.2    Allocation Subject to Clawback Policy
The Allocation Letter shall contain an acknowledgement and agreement by the
Beneficiary that any Allocation pursuant to the 2015 Time-Based Plan shall be
subject to any applicable clawback policy of the Company, as adopted by the
Company from time to time.
6.3    Internal mobility
In the event of transfer or temporary assignment of the Beneficiary within a
company of the Group, implying (i) the termination of the initial employment
agreement and the entering into of a new employment agreement or of a position
as officer, and/or (ii) a resignation of the Beneficiary from his or her
position as officer and the acceptance of a new position of officer or the
entering into of a new employment agreement in one of such companies, the
Beneficiary shall retain his or her right to be allocated Free Shares at the end
of the Vesting Period.
6.4    Agreed Leave of Absence Exceeding Three Months
In the event a Beneficiary is on an Agreed Leave, such Beneficiary’s
Allocation(s) shall (a) stop vesting on the first day of the quarter immediately
following the quarter during which the Agreed Leave begins; and (b) resume
vesting on the first day of the quarter immediately following the quarter in
which the Agreed Leave ends. As a result of any Agreed Leave, the Vesting Period
for the applicable Allocation(s) shall be extended in accordance with this
Article 6.4.
6.5    Disability
In the event of Disability before the end of the Vesting Period, the Free Shares
shall be definitively acquired by the Beneficiary on the date of Disability.
6.6    Death
In the event of the death of the Beneficiary during the Vesting Period, the Free
Shares shall be definitively acquired at the date of the request of allocation
made by his or her beneficiaries in the framework of the inheritance.
The request for allocation of the Free Shares shall be made within six months
from the date of death in compliance with Article L. 225-197-3 of the French
Commercial Code.
6.7    Retirement
In the event of the retirement of a Beneficiary during the Vesting Period, and
notwithstanding the number of Free Shares that may vest pursuant to Article
6.1(b) upon the retirement of such Beneficiary, the Board of Directors of the
Company may decide that the conditions set forth in Article 6.1 above shall be
deemed to be met for all or part of the Free Shares prior to the date of such
retirement.
6.8    Change in Control
a)Unless otherwise provided by the Board of Directors, an agreement between a
Group company and the Beneficiary or in the applicable Allocation Letter, in the
event of a Change in Control:
i.
Where the successor corporation or parent or subsidiary of the successor
corporation does not agree to assume or substitute for any outstanding
Allocation, for each Allocation that is not assumed or substituted for and for
which the Allocation Date is at least one year prior to the consummation of the
Change in Control, the restrictions and forfeiture conditions applicable to the
Vesting Period shall lapse and the Free Shares shall be deemed fully vested and
definitively acquired by the Beneficiary prior to the consummation of the Change
in Control. Any Allocation for which the Allocation Date is less than one year
prior to the consummation of the Change in Control shall either be assumed or
substituted for in accordance with Article 6.8(a)(ii) or cancelled in accordance
with Article 6.8(a)(iii) below.

ii.
For the purposes of this Article 6.8, an Allocation will be considered assumed
or substituted if, (A) following the Change in Control, the Allocation confers
the right to receive, for each Free Share subject to the Allocation immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) or the fair market value, as determined by the Board of
Directors in good faith, of the consideration received in the Change in Control
by holders of ordinary shares of the Company for each such share held on the
effective date of the transaction; provided, however, that if such consideration
received in the Change in Control is not solely common stock of the successor
corporation or its parent, the Board of Directors may, with the consent of



5

--------------------------------------------------------------------------------





the successor corporation, provide that the consideration to be received for
each Free Share shall be solely common stock of the successor corporation or its
parent equal in fair market value, as determined by the Board of Directors in
good faith, to the per share consideration received by holders of ordinary
shares of the Company in the Change in Control; (B) any securities of the
successor corporation or its parent forming part of the Allocation following the
Change in Control are freely tradable on a major stock exchange; and (C) the
Allocation otherwise remains subject to the same terms and conditions that were
applicable to the Allocation immediately prior to the Change in Control.
iii.
Notwithstanding any other provision of the 2015 Time-Based Plan, in the event of
a Change in Control, except as would otherwise result in adverse tax
consequences under Section 409A of the U.S. Internal Revenue Code, the Board of
Directors may, in its discretion, provide that each Allocation shall,
immediately upon the occurrence of a Change in Control, be cancelled in exchange
for a payment in cash or securities in an amount equal to (i) the consideration
paid per ordinary share of the Company in the Change in Control multiplied by
(ii) the number of Free Shares granted under the Allocation. The Board of
Directors shall not be required to treat all Allocations similarly for purposes
of this Article 6.8(a). Payment of amounts under this Article 6.8(a) shall be
made in such form, on such terms and subject to such conditions as the Board of
Directors determines in its discretion, which may or may not be the same as the
form, terms and conditions applicable to payments to the Company's shareholders
in connection with the Change in Control and may, in the Board of Directors’
discretion, include subjecting such payments to vesting conditions comparable to
the Allocations surrendered, subjecting such payments to escrow or holdback
provisions comparable to those imposed upon the Company's shareholders in
connection with the Change in Control, or calculating and paying the present
value of payments that would otherwise be subject to escrow or holdback terms.



b)The obligations of the Company under the 2015 Time-Based Plan shall be binding
upon any successor corporation or organization resulting from the Change in
Control.


7.
Holding Period

7.1    Principle
a)During the Holding Period, if any, the Beneficiaries concerned will be the
owner of the Free Shares allocated under the 2015 Time-Based Plan and will be
shareholders of the Company. As a consequence, they will benefit from all the
rights attached to the capacity of shareholder of the Company.
However, the Free Shares shall not be available during the Holding Period (if
any) and the Beneficiaries may not transfer or pledge the Free Shares, by any
means, or convert them into the bearer form.
b)At the end of the Holding Period (if any), the Free Shares will be fully
available, subject to the provisions of the following paragraph.
At the end of the Holding Period, if any, the Free Shares allocated under the
2015 Time-Based Plan may not be transferred (i) if a “black-out” period is in
effect pursuant to the Company’s Insider Trading Policy, as in effect at such
time, or (ii) otherwise in contravention of any applicable laws or regulations,
or trading rules or restrictions of any exchange on which the Company’s shares
are listed at such time.
7.2    Specific situations
Notwithstanding the provisions of the second paragraph of Article 7.1 above, the
Free Shares allocated to the Beneficiaries referred to in Article 6.4 above or
to the beneficiaries of the deceased Beneficiary referred to in Article 6.5
above may be freely transferred as from the date of their final allocation.


8.
Characteristics of the Free Shares

The Free Shares definitively acquired shall be, at the Company’s choice, new
ordinary shares to be issued by the Company or existing shares acquired by the
Company.
As from the Acquisition Date, the Free Shares shall be subject to all the
provisions of the Bylaws. They shall be assimilated to existing ordinary shares
of the Company and shall benefit from the same rights as from the Acquisition
Date.




6

--------------------------------------------------------------------------------





9.
Delivery and holding of the Free Shares

At the end of the Vesting Period, the Company shall deliver to the Beneficiary
the Free Shares allocated under the 2015 Time-Based Plan provided that the
conditions and criteria for such allocation provided by Articles 5 and 6 above
are met.
If the Acquisition Date is not a Working Day, the delivery of the Free Shares
shall be completed the first Working Day following the end of the Vesting
Period.
The Free Shares that may be acquired under the 2015 Time-Based Plan will be
held, during the Holding Period, if any, in nominative form (nominatif pur) in
an individual account opened in the name of the relevant Beneficiary at BNPP
Securities Services with a legend stating that they cannot be transferred. If
the provisions of Article 7.1(b) above are applicable at the end of the Holding
Period (or the end of the Vesting Period if there is no Holding Period), the
Free Shares shall remain in nominative form (nominatif pur) at BNPP Securities
Services until such time as they are transferred to make sure that the
restrictions set forth in Article 7.1(b) above are complied with.
In the event that, as a consequence of the Allocation of Free Shares under the
2015 Time-Based Plan, the Company or any of the companies of the Group shall be
compelled to pay taxes, social costs or any other social security taxes or
contributions on behalf of the Beneficiary, the Company retains the right to
postpone or to forbid the delivery of the Free Shares on the Acquisition Date
until the relevant Beneficiary has paid to the Company or to the relevant
company of the Group the amount corresponding to these taxes, social costs, or
social security taxes or contributions.


10.
Shares subject to plan; individual limitations

10.1    Shares Available for Issuance.
Subject to adjustment as provided in Articles 11 and 12, the maximum aggregate
number of Free Shares that may be issued under the 2015 Time-Based Plan shall
not exceed the number of shares remaining available for issuance under the
Company’s equity compensation plans pursuant to authorizations previously
approved by the shareholders of the Company, as of the Allocation Date, that are
not subject to outstanding awards thereunder. Any Free Shares granted in
connection with an Allocation under the present 2015 Time-Based Plan (i.e.,
grants other than options or warrants) shall be counted against this limit as
1.57 shares for every one Free Share granted in connection with such Allocation.
Free Shares subject to the 2015 Time-Based Plan shall consist of authorized but
unissued ordinary shares of the Company, as well as existing shares of the
Company.
In the event that an Allocation, or any part thereof, for any reason is
terminated or canceled without having been definitively acquired by its
Beneficiary, or has otherwise not vested, the unacquired portion of Free Shares
relating to such Allocation shall, provided the 2015 Time-Based Plan is still in
force, again be available for future allocation pursuant to the 2015 Time-Based
Plan or the 2015 Performance Plan. Notwithstanding any provision of the 2015
Time-Based Plan or the Appendix thereunder to the contrary, Free Shares withheld
or reacquired by the Company in satisfaction of tax withholding obligations with
respect to a Beneficiary shall not again be available for issuance under the
2015 Time-Based Plan.


11.
Intermediary operations

Subject to Article 6.8, in the event of exchange without equalization payment in
cash (soulte) resulting from a merger or spin-off completed during the Vesting
Period or the Holding Period (if any), the remainder of such period(s) shall
apply to the rights to receive free shares of the Company or free shares of the
surviving entity received by the Beneficiary in exchange for his rights to
receive Free Shares.
The same shall apply in the event of exchange resulting from a public tender
offer, a stock split or reverse stock split completed in compliance with
applicable regulations during the Holding Period, if any.


12.
Adjustment

Should the Company, during the Vesting Period, undergo an amortization, reduce
its share capital, change the allocation of its profits, allocate free shares to
all the shareholders, capitalize reserves, profits or issuance premiums,
allocate reserves or issue equity securities or give a right to the allocation
of equity securities, including a preferential subscription right reserved to
the shareholders or any other corporate transaction or event having an effect
similar to any of the foregoing, the maximum number of Free Shares allocated
under the 2015 Time-Based Plan may be adjusted in order to take into account
said operation by application, mutatis mutandis, of the terms of adjustment
provided by the law for the beneficiaries of stock options.


7

--------------------------------------------------------------------------------





Each Beneficiary shall be informed of the practical terms of the adjustment and
of its consequences on the Allocation of Free Shares he or she benefited from,
it being specified that the free shares of the Company allocated pursuant to
this adjustment shall be governed by the present 2015 Time-Based Plan.


13.
Amendment to the 2015 Time-Based Plan

13.1    Principle
The present 2015 Time-Based Plan may be amended by the Board of Directors,
provided that any such amendment shall be subject to shareholder approval to the
extent required in order to comply with applicable law or the rules of the
Nasdaq Stock Market. Any such amendment shall be subject to the written consent
of the Beneficiaries if it results in a decrease in the rights of said
Beneficiaries.
The new provisions shall apply to the Beneficiaries of the Free Shares during
the Vesting Period on the date of the decision to amend the 2015 Time-Based Plan
made by the Board of Directors, or the written consent of the Beneficiary, if
required.
13.2    Notice of the amendments
The affected Beneficiaries shall be notified of an amendment to the 2015
Time-Based Plan, by any reasonable means, including by electronic delivery,
internal mail, by simple letter or, with acknowledgement of receipt, by fax or
by e-mail.


14.
Tax and social rules

The Beneficiary shall bear all taxes and mandatory costs which he or she must
bear pursuant to the applicable law in relation to the allocation of Free
Shares, on the due date of said taxes or costs.
Each Beneficiary shall verify and carry out, as the case may be, the declaratory
obligations he or she must comply with in relation to the allocation of the Free
Shares.


15.
Miscellaneous

15.1    Rights in relation to the capacity of employee
No provisions of the present 2015 Time-Based Plan shall be construed as granting
to the Beneficiary a right to have his or her employment agreement with the
Company or any of the companies of the Group maintained, or limiting the right
of the Company or any of the companies of the Group to terminate or amend the
terms and conditions of the employment agreement of the Beneficiary.
15.2    Rights in relation to future free share plans
The fact that a person may benefit from the 2015 Time-Based Plan does not imply
that he or she shall benefit from any other plan that may be implemented
thereafter.
15.3    Applicable law - Jurisdiction
The present 2015 Time-Based Plan is subject to French law. Any dispute relating
to its validity, its interpretation or its performance shall be decided by the
competent courts of the French Republic.
15.4    Provisions Applicable to Beneficiaries Located outside of France
The attached Appendix applies to Beneficiaries located outside of France.




8

--------------------------------------------------------------------------------





APPENDIX


TERMS AND CONDITIONS
This Appendix contains additional terms and conditions that will apply to the
Beneficiary if he or she resides outside of France. Capitalized terms used but
not defined herein shall have the same meanings assigned to them in the 2015
Time-Based Plan.
NOTIFICATIONS
This Appendix also includes information regarding exchange control and certain
other issues of which the Beneficiary should be aware with respect to his or her
participation in the 2015 Time-Based Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of July 2015. Such laws are often complex and change frequently.
The Company therefore strongly recommends that the Beneficiary not rely on the
information in this Appendix as the only source of information relating to the
consequences of his or her participation in the 2015 Time-Based Plan because
such information may be outdated when the Beneficiary vests in the Free Shares
and/or sells any Free Shares issued pursuant to the award.
GENERAL PROVISIONS
Taxes. Regardless of any action the Company or the Beneficiaries’ employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, or other tax-related withholding (“Tax-Related Items”), the
Beneficiary acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Beneficiary is and remains the Beneficiary’s responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Free Share grant, including the grant, vesting of the Free
Shares, the subsequent sale of Free Shares acquired pursuant to such vesting and
the receipt of any dividends; and (2) do not commit to structure the terms of
the grant or any aspect of the Free Shares to reduce or eliminate the
Beneficiary’s liability for Tax-Related Items.
Prior to vesting of the Free Shares, the Beneficiary will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer, if any. In this
regard, the Beneficiary authorizes the Company and/or the Employer to withhold
all applicable Tax-Related Items legally payable by the Beneficiary from the
Beneficiary’s compensation paid to the Beneficiary by the Company and/or
Employer or from proceeds of the sale of Free Shares. Alternatively, or in
addition, if permissible under local law, the Company may (1) sell or arrange
for the sale of Free Shares that the Beneficiary acquires to meet the
withholding obligation for Tax-Related Items and/or (2) withhold in Free Shares,
provided that the Company only withholds the amount of Free Shares necessary to
satisfy the minimum withholding amount. Finally, the Beneficiary will pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of the Beneficiary’s
participation in the 2015 Time-Based Plan or the Beneficiary’s acquisition of
Free Shares that cannot be satisfied by the means previously described. The
Company may refuse to honor the vesting and refuse to deliver the Free Shares if
the Beneficiary fails to comply with Beneficiary’s obligations in connection
with the Tax-Related Items as described in this section.
Nature of Grant. In accepting the grant, the Beneficiary acknowledges that:
(a)    the 2015 Time-Based Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the 2015 Time-Based
Plan;
(b)    the grant of the Free Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Free Shares,
or benefits in lieu of Free Shares, even if Free Shares have been granted
repeatedly in the past;
(c)    all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;
(d)    Beneficiary’s participation in the 2015 Time-Based Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate Beneficiary’s employment relationship at
any time with or without cause unless otherwise required under local law;
(e)    Beneficiary is voluntarily participating in the 2015 Time-Based Plan;
(f)    the Free Shares are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Beneficiary’s employment contract,
if any;
(g)    the Free Shares are not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses, long
service awards, pension or retirement benefits or similar payments and in no
event should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;


9

--------------------------------------------------------------------------------





(h)    in the event that Beneficiary is not an employee of the Company, the
grant will not be interpreted to form an employment agreement or relationship
with the Company; and furthermore, the grant will not be interpreted to form an
employment agreement with the Employer or any subsidiary or affiliate of the
Company;
(i)    the future value of the underlying Free Shares is unknown and cannot be
predicted with certainty;
(j)    if the Beneficiary obtains Free Shares, the value of those Free Shares
may increase or decrease;
(k)    in consideration of the grant, no claim or entitlement to compensation or
damages shall arise from termination of the award of Free Shares or diminution
in value of the award resulting from termination of the Beneficiary’s employment
with the Company or the Employer (for any reason whatsoever) and the Beneficiary
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing the 2015 Time-Based
Plan, the Beneficiary shall be deemed irrevocably to have waived the
Beneficiary’s entitlement to pursue such claim; and
(l)    unless otherwise decided by the Board of Directors, in the event of
termination of Beneficiary’s employment during the Vesting Period, Beneficiary’s
right to vest in the Free Shares under the 2015 Time-Based Plan, if any, will
terminate effective as of the date that Beneficiary is no longer actively
employed and will not be extended by any notice period mandated under the local
law (e.g., active employment would not include a period of “garden leave” or
similar period pursuant to local law).
Data Privacy. The Beneficiary hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Beneficiary’s personal data as described in this document by and among, as
applicable, the Employer, the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing the
Beneficiary’s participation in the 2015 Time-Based Plan.
The Beneficiary understands that the Company and the Employer may hold certain
personal information about the Beneficiary, including, but not limited to, the
Beneficiary’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all awards or any
other entitlement to Free Shares awarded, canceled, exercised, vested, unvested
or outstanding in Beneficiary’s favor, for the exclusive purpose of
implementing, administering and managing the 2015 Time-Based Plan (“Data”).
The Beneficiary understands that the recipients of the Data may be located in
France or elsewhere, and that the recipients’ country may have different data
privacy laws and protections than the Beneficiary’s country. The Beneficiary
understands that the Company may request a list with the names and addresses of
any potential recipients of the Data by contacting the Beneficiary’s local human
resources representative. The Beneficiary authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the 2015 Time-Based Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Beneficiary’s participation in the 2015 Time-Based Plan. The Beneficiary
understands that Data will be held only as long as is necessary to implement,
administer and manage the Beneficiary’s participation in the 2015 Time-Based
Plan. The Beneficiary understands that the Company may, at any time, view the
Data, request additional information about the storage processing of the Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Beneficiary’s
local human resources representative. Beneficiary understands, however, that
refusing or withdrawing the Company’s consent may affect the Beneficiary’s
ability to participate in the 2015 Time-Based Plan. For more information on the
consequences of the Beneficiary’s refusal to consent or withdrawal of consent,
Beneficiary understands that the Company may contact the Beneficiary’s local
human resources representative.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the 2015 Time-Based Plan or future awards that may be
granted under the 2015 Time-Based Plan by electronic means or to request
Beneficiary’s consent to participate in the 2015 Time-Based Plan by electronic
means. Beneficiary hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the 2015 Time-Based Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
Severability. The provisions of this 2015 Time-Based Plan are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
For tax residents of the United States
Beneficiary acknowledges that both this award and any Free Shares are
securities, the issuance by the Company of which requires compliance with
federal and state securities laws.
Beneficiary acknowledges that these securities are made available to Beneficiary
only on the condition that Beneficiary makes the representations contained in
this section to the Company.


10

--------------------------------------------------------------------------------





Beneficiary has made a reasonable investigation of the affairs of the Company
sufficient to be well informed as to the rights and the value of these
securities.
The intent of the parties is that payments and benefits under the 2015
Time-Based Plan comply with, or be exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the 2015 Time-Based Plan and
the Allocation Letters thereunder shall be interpreted and be administered to be
in compliance therewith or exempt therefrom.  Notwithstanding anything contained
herein to the contrary, to the extent required to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Beneficiary shall not
be considered to have separated from service with the Company for purposes of
this 2015 Time-Based Plan and no payment or benefit shall be due to the
Beneficiary under the 2015 Time-Based Plan and the Allocation Letters thereunder
on account of a separation from service until the Beneficiary would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code.  Any payments or benefits (including
vesting grants) described in the 2015 Time-Based Plan and the Allocation Letters
thereunder that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise.  Notwithstanding anything to the contrary in
the 2015 Time-Based Plan and the Allocation Letters thereunder, to the extent
that any amounts are payable upon a separation from service and such payment
would result in accelerated taxation and/or tax penalties under Section 409A of
the Code, such payment, under this 2015 Time-Based Plan or any other agreement
of the Company, shall be made on the first business day after the date that is
six (6) months following such separation from service (or death, if earlier).
For Beneficiaries who are United States taxpayers, notwithstanding anything to
the contrary contained in Article 6.4 of the 2015 Time-Based Plan, the Free
Shares shall be delivered no later than December 31st of the year of the
Beneficiary’s Disability or, if later, the fifteenth day of the third month
after the date of the Beneficiary’s Disability; provided, that any such
Disability will be within the meaning of Section 409A of the Code, and the
regulations promulgated thereunder.
For Beneficiaries who are United States taxpayers, notwithstanding anything to
the contrary contained in Article 6.5 of the 2015 Time-Based Plan, the Free
Shares shall be delivered no later than December 31st of the year of the
Beneficiary’s death or, if later, the fifteenth day of the third month after the
date of the Beneficiary’s death.
The Company makes no representation that any or all of the payments described in
the 2015 Time-Based Plan and the Allocation Letters thereunder will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. The Grantee
shall be solely responsible for the payment of any taxes and penalties incurred
under Section 409A.
The Company makes no representation as to the tax status of the 2015 Time-Based
Plan to the Beneficiary who should seek his or her own tax advice.






11

--------------------------------------------------------------------------------





Exhibit 1
Form of Allocation Letter
[Beneficiary Name and Address]                            
[Date]


Letter delivered by electronic delivery
[Name of Beneficiary],
We have the pleasure to inform you that, pursuant to the authorization granted
by the shareholders’ meeting held on October 23, 2015, the board of directors of
Criteo (the « Company »), during its meeting held on [ ] (the « Grant Date »),
granted to you free shares of the Company, under the terms and conditions
provided for in Articles L. 225-197-1 to L. 225-197-5 of the French Commercial
Code and in the Amended and Restated 2015 Time-Based Free Share Plan of the
Company (the « 2015 Time-Based Plan »). Capitalized terms that are used but not
defined herein shall have the meaning ascribed to such terms in the 2015
Time-Based Plan.
The board of directors granted to you [ ] free ordinary shares of the Company
(the « Shares »), with a par value of EUR 0.025 each.
The period (« Vesting Period ») at the end of which the grant will become
effective and final (i.e., the Shares will be issued to you and be your
property), has been set at [ ] years as from the Grant Date: [details of vesting
scheduled to be inserted]. [Except as provided below], the Shares will thus be
definitively acquired at the end of the Vesting Period unless you shall cease to
be an employee of the Criteo group for any reason whatsoever during the Vesting
Period (subject to the following paragraph).
[In the event you cease to be an employee or officer of the Criteo group more
than one year after the Grant Date but prior to the First Vesting Date, you
shall definitively acquire, on the First Vesting Date, a number of Shares that
is equal to the pro rata portion (measured by the ratio of (A) the number of
calendar days elapsed from the Allocation Date included to the date you cease to
be an employee or officer of the Group (excluded) to (B) the total number of
calendar days between the Allocation Date (included) and the First Vesting Date
(excluded)) of the number of Shares that you would have definitively acquired on
the First Vesting Date had you remained an employee or officer of the Group
until such date (the « Prorated Allocation »).] [Notwithstanding the foregoing,
if you are a tax resident of the United States, the Company will be required to
withhold Federal Insurance Contributions Act taxes in respect of your Allocation
as of the first anniversary of the Grant Date.]
In the event of Disability before the end of the Vesting Period, the free Shares
shall be definitively acquired on the date of Disability. In the event of death
of during the Vesting Period, the free Shares shall be definitively acquired at
the date of the request of allocation made by your beneficiaries in the
framework of the inheritance. The request for allocation of the Shares shall be
made within six (6) months from the date of death in compliance with Article
L. 225-197-3 of the French Commercial Code.


By acknowledging this grant, you hereby acknowledge and agree that any
Allocation pursuant to the 2015 Time-Based Plan shall be subject to any
applicable Criteo clawback policy, as adopted by Criteo from time to time.
The detailed terms of such grant are described in the 2015 Time-Based Plan, a
copy of which is attached hereto. The 2015 Time-Based Plan is hereby
incorporated by reference and made a part hereof, and the free Shares granted
herein shall be subject to all terms and conditions of the 2015 Time-Based Plan
and this Allocation Letter. In the event of any conflict between the provisions
of this Allocation Letter and the provisions of the 2015 Time-Based Plan, the
provisions of the 2015 Time-Based Plan shall govern.
Thank you for sending a copy of the 2015 Time-Based Plan to
legal.corporate.all@criteo.com, duly initialed and signed, not later than [90
days from the date of the Allocation Letter], failing which the above grant
shall be null and void.
    
Yours sincerely,
CRITEO


12

--------------------------------------------------------------------------------





SIGNATURE PAGE








Acknowledged by: _________________________________ Date: _________________
(Print Name)


__________________________________
(Sign Name)




13